 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8    ABC Water, LLC,                           )    No. CV-18-04851-PHX-SPL
                                                )
 9                                              )
                         Plaintiff,             )    ORDER
10    vs.                                       )
                                                )
11                                              )
      APlus Water, LLC,                         )
12                                              )
                         Defendant.             )
13                                              )
                                                )
14
15          Before the Court is Plaintiff ABC Water, LLC’s Complaint for trademark
16   infringement (Doc. 1). In its Prayer for Relief in the Complaint, Plaintiff requests a
17   temporary restraining order (“TRO”), preliminary injunction, and permanent injunction
18   against Defendant APlus Water, LLC. Id. at 11. The Court will not consider a TRO request
19   embedded in the Complaint.
20          IT IS ORDERED that Plaintiff must file a motion for a TRO consistent with
21   Federal Rule of Civil Procedure 65.
22          IT IS FURTHER ORDERED that if Plaintiff seeks a TRO without notice, the
23   motion must specify why notice should not be required. If Plaintiff seeks a TRO with
24   notice, the Court will not set a hearing on the TRO until Plaintiff provides proof that notice
25   has been given to Defendant.
26   ///
27   ///
28   ///
 1          IT IS FURTHER ORDERED that the motion for TRO must include the amount
 2   of the bond that Plaintiff plans to post reflecting the amount in controversy in the TRO.
 3          Dated this 20th day of December, 2018.
 4
 5
 6
 7                                                    Honorable Steven P. Logan
 8                                                    United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
